Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Glassell Producing Company, Inc., et al.,               Appeal from the County Court at Law of
Appellants                                              Panola County, Texas (Tr. Ct. No. 2012-
                                                        213). Opinion delivered by Justice Carter,
No. 06-13-00020-CV          v.                          Chief Justice Morriss and Justice Moseley
                                                        participating.
Jared Resources, Ltd., et al., Appellees

        We withdraw our judgment of November 21, 2013 and substitute the following judgment
in its place.
        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse and render judgment that the following claims should be
submitted to arbitration: (1) claims against GPC and Alfred, III, in his official capacity as an
officer and director of GPC, relating to the sale to Chesapeake, the creation of the overriding
royalty interests, and the creation of or operations of Cabo Blanco and (2) the claims against
Cabo Blanco, Lindberg, Demeris, and Alfred, III, individually and in his official capacity as a
director of Cabo Blanco, concerning the overcharges or misrepresentations of the costs and
expenses associated with the Chesapeake sale, the creation of overriding royalty interests, and/or
the creation of Cabo Blanco. The remaining claims are not subject to arbitration and are
remanded to the trial court for further proceedings.
        We further order that the appellees pay all costs of this appeal.

                                                        RENDERED JANUARY 9, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST: Debra K. Autrey, Clerk